NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaIi Circuit
GEORGE ALCANTAR,
Petitioner,
` V.
INTERNAL REVENUE SERVICE,:
Resp0nden,t.
0
2011-3010
Petition for review of an arbitrator’s decision in case
no. NB2564 by Norman Brand.
ON MOTION
Before LOURIE, MAYER, and DYK, Circuit Judges.
PER CURIAM.
0 R D E R
George Alcantar moves for leave to proceed in forma
pauperis and submits correspondence requesting that the
court accept his untimely petition for review. The court
considers whether the petition should be dismissed.
On June 28, 2010, the arbitrator issued a final deci-
sion in Alcantczr v. Department of Veterans Affairs., No.

ALCANTAR V. IRS 2
NB2564. ln his petition for revieW, Alcantar states that
he received the arbitrator’s decision on June 3O, 2010.
The court received Alcantar’s petition for review 63 days
later, on September 1, 2U10. 4
A petition for review of an arbitrator’s decision must
be filed within 60 days of receipt of the decision. See 5
U.S.C. §§ 7121(f), 7703(b)(1). The 60-day filing period is
"statutory, mandatory, [and] jurisdictional." Monzo v.
Dept. of Transp. , 735 F.2d 1335, 1336 (Fed. Cir. 1984); see
also Ojo v. Departmen,t of the Army, 405 F.3d 1349, 1360
(Fed. Cir. 2005) ("[c]ompliance with the filing deadline of
5 U.S.C. § 7703(b)(1) is a prerequisite to our exercise of
jurisdiction").
Alcantar states that he mailed his petition to the
court on August 23, 2010 and that he was informed by
postal employees that "it would be received by the Court
on Thursday, August 26, 2010.” However, documents
other than briefs and appendices are not timely filed
unless received by the clerk “within the time fixed for
filing." See Fed. R. App. P. 26(a)(2)(A). Thus, Alcantar’s
petition was not filed until it was received by the clerk on
September 1, 2010. Because Alcantar’s petition for review
was received by this court three days late, this court must
dismiss Alcantar’s petition as untimely.
Acc0rdingly,
IT ls 0RDERED THA'r:
(1) Alcantar’s motion for reconsideration of the clerk’s
rejection of his petition for review is denied. The petition
for review is dismissed
(2) All pending motions are moot

3
DEC 0 8 2010
Date
cc: George Alcantar
S
William P. Rayel, Esq.
ALcANTAR v. ms
FOR THE CoURT
/sf J an Horbaly
J an Horbaly
Clerk
FILED
u.s. count oF_APPEALs FOR
ms FEoERAL c¢Rcu1T
DEC 08 2010
JAN HORBA|.Y
CLERK